Title: From James Madison to the Marqués de Someruelos, 29 May 1804
From: Madison, James
To: Someruelos, Marqués de



Sir.
Department of State of the United States, May 29th. 1804.
It has been represented to the President of the United States, that the Schooner Beaver belonging to Alexander Richards, Merchant of the City of New York, sailed in the year 1802 from that port bound to Jamaica, that on her said Voyage, near the Bahama Banks, she fell in with two small boats having on board 24 persons who proved to be Spaniards belonging to a Spanish Ship wrecked the day before: that these unfortunate persons were taken on board the Beaver, and at their own request landed at Neuvitas, that proceeding to her original destination little progress was made, for the space of 13 days, owing to adverse winds, on which account and as an extraordinary consumption of her water and provisions had taken place from the preceeding circumstances, she again put into a port of the same Island called Holgon to obtain supplies, that at the place last mentioned permission being given to sell six barrels of flour they were publickly landed, but that immediately thereupon the Master, mate, and crew of the Schooner were seized, stripped of their cloathing and thrown into prison, where they were confined for the space of four months at the end of which they were liberated but without a restoration of the property under their charge: that under these circumstances, Oliver Hecks and Henry Rous, the Master and Mate of the Schooner together with one of the Seamen whose name is unknown proceeded to Havana, in order there to obtain restitution of the property taken and redress for the injury they had sustained; instead of obtaining which they were again committed to prison and have ever since been detained without a trial.
As it is the duty of every government to protect the citizens from injustice and oppression, the case of the individuals above mentioned, tho’ supported only by their own allegations has claimed the serious attention of the President, by whose direction I have the honor to request that your Excellency would be pleased to enquire into the ground of their complaints and cause that justice to be administered to them which the harmony happily subsisting between the two Nations and the stipulations of their treaty require. In the performance of this office I doubt not the considerations above mentioned will be supported by the benevolent disposition of your personal character, and that the satisfaction due to their rights and their sufferings will be as ample and speedy as their case is urgent. I have the honor to be with great respect, Your Excellency’s Most Obed. Servt.
James Madison
